                                                                 Case 2:19-cv-01476-GMN-NJK Document 9 Filed 09/23/19 Page 1 of 3



                                                             1   Troy A. Wallin, Esq. (No. 7202)
                                                                 W A LLIN H ES TE R , P LC
                                                             2
                                                                 10781 West Twain Avenue
                                                             3   Las Vegas, Nevada 89135
                                                                 Telephone: 702-852-3100
                                                             4   Facsimile: 702-933-8686
                                                                 Attorneys for Defendant Phytage Labs, LLC
                                                             5
                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                             6

                                                             7                                 FOR THE DISTRICT OF NEVADA

                                                             8   TURTLE PEAK, LLC, a Nevada limited               Case No.: 2:19-cv-01476-GMN-NJK
                                                                 liability company,
                                                             9                                                    STIPULATION, REQUEST AND ORDER
                                                                        Plaintiff,                                EXTENDING TIME TO ANSWER OR
                                                            10
                                                                                                                  OTHERWISE RESPOND TO
                                                                 vs.                                              PLAINTIFF’S COMPLAINT
       PLC




                                                            11
             10781 West Twain Avenue, Las Vegas, NV 89135
WALLINH ESTER




                                                            12   PHYTAGE LABS, LLC, a Florida limited
                                                                                                                  (Second Request)
                                                                 liability company; GEORGE RIVERA, an
                                                            13   individual; DOES I to X, inclusive; and
                                                                 ROES I to X, inclusive,
                                                            14

                                                            15          Defendants.

                                                            16          Defendant PHYTAGE LABS, LLC, a Florida limited liability company (“Defendant”), and
                                                            17   Defendant GEORGE RIVERA, by and through its undersigned counsel, and TURTLE PEAK,
                                                            18
                                                                 LLC, a Nevada limited liability company (“Plaintiff”), by and through its undersigned counsel,
                                                            19
                                                                 hereby respectfully submit this Stipulation, Request and Order Extending Time to Answer or
                                                            20
                                                                 Otherwise Respond to Plaintiff’s’ Complaint (this “Stipulation”). This Stipulation is made in
                                                            21

                                                            22   accordance with LR 6-1, LR 6-2 and LR 7-1 of the Local Rules of this Court. This is the second

                                                            23   request for an extension of time to file an answer or otherwise respond to Plaintiff’s Complaint.

                                                            24          Defendant PHYTAGE LABS was served with Plaintiff’s Complaint on August 9, 2019,
                                                            25
                                                                 and Defendant filed its Petition for Removal on August 23, 2019. Defendant GEORGE RIVERA
                                                            26
                                                                 was thereafter served September 3, 2019. The instant extension is requested as Defendants’
                                                            27
                                                                 Counsel requires additional time to prepare a responsive pleading to the Plaintiff’s Complaint.
                                                            28

                                                                                                               Page 1 of 3
                                                                 Case 2:19-cv-01476-GMN-NJK Document 9 Filed 09/23/19 Page 2 of 3



                                                             1          Upon agreement by and between all the parties hereto as set forth herein, the undersigned

                                                             2   respectfully request that this Court grant an extension of time, up to and including September 27,
                                                             3
                                                                 2019, for Defendants to file an answer or otherwise respond to Plaintiff’s Complaint. By entering
                                                             4
                                                                 into this Stipulation, none of the parties waive any rights they have under statute, law or rule with
                                                             5
                                                                 respect to Plaintiff’s Complaint.
                                                             6
                                                                        DATED this 23rd day of September, 2019.
                                                             7

                                                             8          WALLIN HESTER, PLC                                     WILEY PETERSEN

                                                             9
       PLC




                                                            10
             10781 West Twain Avenue, Las Vegas, NV 89135




                                                                        /s/ Troy A. Wallin                                     /s/ Jason M. Wiley
WALLINH ESTER




                                                            11
                                                                        By: Troy A. Wallin, Esq.                               By: Jason M. Wiley, Esq.
                                                                        Nevada Bar No. 7202                                    Nevada Bar No. 9274
                                                            12          10781 W. Twain Ave.                                    Ryan S. Peterson, Esq. (10715)
                                                                        Las Vegas, NV 89135                                    1050 Indigo Drive
                                                            13          Attorneys for Defendant                                Suite 130
                                                                        Phytage Labs, LLC and Defendant                        Las Vegas, NV 89145
                                                            14                                                                 Attorneys for Plaintiff
                                                                        George Rivera
                                                            15                                                                 Turtle Peak, LLC

                                                            16

                                                            17

                                                            18
                                                                                                                ORDER
                                                            19
                                                                                                                IT IS SO ORDERED
                                                            20

                                                            21                                                  ______________________________
                                                                                                                UNITED    STATES
                                                                                                                United States       DISTRICT
                                                                                                                              Magistrate Judge JUDGE
                                                            22
                                                                                                                       September 24, 2019
                                                                                                                DATED: __________________________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                               Page 2 of 3
